Exhibit 10.1

 

ALLIANT TECHSYSTEMS INC.
2005 STOCK INCENTIVE PLAN
(As Amended and Restated Effective August 7, 2012)

 

Section 1.                                           Purpose of the Plan; Effect
on Prior Plans.

 

(a)                                 Purpose of the Plan.  The purpose of the
Plan is to aid the Company in recruiting and retaining employees, officers and
non-employee Directors capable of assuring the future success of the Company
through the grant of Awards to such persons under the Plan.  The Company expects
that Awards of stock-based compensation and opportunities for stock ownership in
the Company will provide incentives to Plan participants to exert their best
efforts for the success of the Company’s business and thereby align the
interests of Plan participants with those of the Company’s stockholders.

 

(b)                                 Effect on Prior Plans.  From and after the
date of stockholder approval of the Plan on August 2, 2005, no awards have been
granted under the Company’s Amended and Restated 1990 Equity Incentive Plan, as
amended, and all outstanding awards previously granted under that plan have
remained outstanding in accordance with their terms.  From and after the date of
stockholder approval of the Plan on August 2, 2005, the remaining shares
authorized under the Company’s Management Compensation Plan have not been
awarded or issued.  The Company’s Amended and Restated Non-Employee Director
Restricted Stock Plan has remained in effect from and after the date of
stockholder approval of the Plan on August 2, 2005, but no restricted stock
awards have been made under that plan after August 6, 2006.  The stockholder
approval of the amended and restated Plan on August 7, 2012 ensures that
stockholders shall not be required to reapprove the Performance Goals prior to
the expiration of the Plan on August 1, 2015.

 

Section 2.                                           Definitions.

 

The following capitalized terms used in the Plan have the meanings set forth in
this Section:

 

(a)                                 “Affiliate” means (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

(b)                                 “Award” means any Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, Dividend Equivalent, Performance
Award, Stock Award or Other Stock-Based Award granted under the Plan.

 

(c)                                  “Award Agreement” means any written
agreement, contract or other instrument or document evidencing an Award granted
under the Plan.  Each Award Agreement shall be subject to the applicable terms
and conditions of the Plan and any other terms and conditions (not inconsistent
with the Plan) determined by the Committee.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any regulations promulgated thereunder.

 

(f)                                   “Committee” means the Personnel and
Compensation Committee of the Board or any successor committee of the Board
designated by the Board to administer the

 

--------------------------------------------------------------------------------


 

Plan.  The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.  The Company expects
to have the Plan administered in accordance with the requirements for the award
of “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.

 

(g)                                  “Company” means Alliant Techsystems Inc., a
Delaware corporation.

 

(h)                                 “Director” means a member of the Board.

 

(i)                                     “Dividend Equivalent” means any right
granted under Section 6(d) of the Plan.

 

(j)                                    “Eligible Person” means any employee,
officer or non-employee Director of the Company or any Affiliate whom the
Committee determines to be an Eligible Person.

 

(k)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(l)                                     “Fair Market Value” means, with respect
to any property (including, without limitation, any Shares or other securities),
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee.  Notwithstanding the
foregoing, unless otherwise determined by the Committee, the Fair Market Value
of Shares on a given date for purposes of the Plan shall be the closing sale
price of the Shares on the New York Stock Exchange as reported in the
consolidated transaction reporting system on such date or, if such Exchange is
not open for trading on such date, on the most recent preceding date when such
Exchange is open for trading.

 

(m)                             “Incentive Stock Option” means an option granted
under Section 6(a) of the Plan that is intended to meet the rules and
requirements of Section 422 of the Code or any successor provision.

 

(n)                                 “Non-Qualified Stock Option” means an option
granted under Section 6(a) of the Plan that is not intended to be an Incentive
Stock Option.

 

(o)                                 “Option” means an Incentive Stock Option or
a Non-Qualified Stock Option.

 

(p)                                 “Other Stock-Based Award” means any right
granted under Section 6(g) of the Plan.

 

(q)                                 “Participant” means an Eligible Person who
is designated by the Committee to be granted an Award under the Plan.

 

(r)                                    “Performance Award” means any right
granted under Section 6(e) of the Plan.

 

(s)                                   “Performance Goal” means an objective and
measurable performance goal or goals providing for a targeted level or levels of
achievement using one or more of the

 

2

--------------------------------------------------------------------------------


 

following measures:  (i) sales or revenues (including, without limitation, sales
or revenue growth); (ii) gross profit; (iii) income before interest and taxes;
(iv) income before interest, taxes, depreciation and amortization; (v) net
income; (vi) net income from operations; (vii) operating results excluding
pension mark-to-market; (viii) earnings per Share; (ix) return measures
(including, without limitation, return on assets, capital, invested capital,
equity, sales or revenues); (x) productivity ratios; (xi) expense or cost
reduction measures; (xii) margins; (xiii) operating efficiency; (xiv) market
share; (xv) orders; (xvi) customer satisfaction; (xvii) working capital targets;
(xviii) budget comparisons; (xix) implementation or completion of specified
projects or processes; (xx) the formation of joint ventures, establishment of
research or development collaborations or the completion of other transactions;
(xxi) cash flow (including, without limitation, operating cash flow, free cash
flow and cash flow return on equity); (xxii) Share price (including, without
limitation, growth in Share price and total stockholder return);
(xxiii) profitability of an identifiable business unit or product;
(xxiv) economic profit or economic value added; or (xxv) cash value added.  The
foregoing measures may relate to the Company, one or more of its subsidiaries or
one or more of its divisions or units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine.  On or before the 90th day of the applicable performance period (or,
if different, the period of service) for which Performance Goals are
established, or in any event, no later than twenty-five percent (25%) of the
period of service to which the Performance Goal relates has elapsed, the
Committee may specify that the achievement of the Performance Goals will be
calculated without regard to the negative or positive effect of certain events,
including, without limitation, any of the following events:  charges for
extraordinary items and other unusual or non-recurring items of loss or gain;
asset impairments; litigation or claim judgments or settlements; changes in the
Code or tax rates; changes in accounting principles; changes in other laws,
regulations or other provisions affecting reported results; charges relating to
restructurings, discontinued operations, severance and contract termination and
other costs incurred in rationalizing certain business activities; gains or
losses from the acquisition or disposition of businesses or assets or from the
early extinguishment of debt; and foreign currency exchange gains or losses.

 

(t)                                    “Person” means any individual,
corporation, partnership, association or trust.

 

(u)                                 “Plan” means this Alliant Techsystems Inc.
2005 Stock Incentive Plan, as amended from time to time.

 

(v)                                 “Restricted Stock” means any Share granted
under Section 6(c) of the Plan.

 

(w)                               “Restricted Stock Unit” means any unit granted
under Section 6(c) of the Plan evidencing the right to receive a Share (or a
cash payment equal to the Fair Market Value of a Share) at some future date.

 

(x)                                 “Rule 16b-3” means Rule 16b-3 promulgated by
the Securities and Exchange Commission under the Exchange Act or any successor
rule or regulation.

 

(y)                                 “Section 162(m)” means Section 162(m) of the
Code, or any successor provision, and the applicable Treasury Regulations
promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

(z)                                  “Shares” means shares of common stock, par
value of $0.01 per share, of the Company or such other securities or property as
may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

 

(aa)                          “Stock Appreciation Right” means any right granted
under Section 6(b) of the Plan.

 

(bb)                          “Stock Award” means any Share granted under
Section 6(f) of the Plan.

 

Section 3.                                           Administration.

 

(a)                                 Power and Authority of the Committee.  The
Plan shall be administered by the Committee.  Subject to the express provisions
of the Plan and to applicable law, the Committee shall have full power and
authority to:  (i) designate Participants; (ii) determine the type or types of
Awards to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or the method by which payments or other
rights are to be calculated in connection with) each Award; (iv) determine the
terms and conditions of any Award or Award Agreement; (v) amend the terms and
conditions of any Award or Award Agreement, provided, however, that, except as
otherwise provided in Section 4(c) hereof, the Committee shall not reprice,
adjust or amend the exercise price of Options or the grant price of Stock
Appreciation Rights previously awarded to any Participant, whether through
amendment, cancellation and replacement grant, exchange for cash or any other
Awards, or any other means; (vi) accelerate the exercisability of any Award or
the lapse of restrictions relating to any Award; (vii) determine whether, to
what extent and under what circumstances Awards may be exercised in cash,
Shares, other securities, other Awards or other property, or canceled, forfeited
or suspended; (viii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable to a Participant with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder of the
Award or the Committee; (ix) interpret and administer the Plan and any
instrument or agreement, including any Award Agreement, relating to the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.

 

(b)                                 Delegation.  The Committee may delegate its
powers and duties under the Plan to one or more Directors (including a Director
who is also an officer of the Company) or a committee of Directors, subject to
such terms, conditions and limitations as the Committee may establish in its
sole discretion; provided, however, that the Committee shall not delegate its
powers and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Power and Authority of the Board of
Directors.  Notwithstanding anything to the contrary contained herein, the Board
may, at any time and from time to time, without any further action of the
Committee, exercise the powers and duties of the Committee under the Plan,
unless the exercise of such powers and duties by the Board would cause the Plan
not to comply with the requirements of Section 162(m) of the Code.

 

Section 4.                                           Shares Available for
Awards.

 

(a)                                 Shares Available.  Subject to adjustment as
provided in Section 4(c) of the Plan, the aggregate number of Shares that may be
issued under all Awards under the Plan shall be 3,982,360.  Each Share issued
pursuant to an award of Options or Stock Appreciation Rights shall reduce the
aggregate plan limit by one Share.  Commencing August 7, 2012, each Share issued
pursuant to an award other than Options or Stock Appreciation Rights shall
reduce the aggregate Plan limit by 2.38 Shares, and any Shares underlying an
award other than Options or Stock Appreciation Rights that become available for
future grant under the Plan shall be added back to the Plan in an amount equal
to 2.38 Shares for each Share subject to such Award.  Shares to be issued under
the Plan will be authorized but unissued Shares or Shares that have been
reacquired by the Company and designated as treasury shares.  Shares that are
subject to Awards that terminate, lapse or are cancelled or forfeited shall be
available again for grant under the Plan.  Shares that are tendered by a
Participant or withheld by the Company as full or partial payment to the Company
of the purchase or exercise price relating to an Award or to satisfy tax
withholding obligations relating to an Award shall not be available for future
grants under the Plan.  In addition, if Stock Appreciation Rights are settled in
Shares upon exercise, the gross number of Shares subject to the Award (rather
than the net number of Shares issued upon exercise) shall be counted against the
number of Shares authorized under the Plan.  If the exercise price of an Option
under the Plan is paid in Shares, then the gross number of Shares for which the
Option is exercised (rather than the net number of Shares issued upon exercise)
shall be counted against the number of Shares authorized under the Plan. Shares
purchased on the open market with the cash proceeds from the exercise of Options
shall not be added back to the number of Shares authorized for issuance under
the Plan and shall not be available for grant under the Plan.  Notwithstanding
the foregoing, any Award or portion of an Award that, in accordance with the
terms of the applicable Award Agreement, is payable only in cash shall not be
counted against the number of Shares authorized under the Plan.

 

(b)                                 Accounting for Awards.  For purposes of this
Section 4, if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan, subject
to adjustment as required under Section 4(a).

 

(c)                                  Adjustments.  In the event that an equity
restructuring, as defined as a nonreciprocal transaction between the Company and
its stockholders that causes the per-share fair value of the Shares underlying
an Option or similar Award to change (e.g., stock dividend, stock split,
spinoff, etc.), has occurred, the Committee shall make an equitable adjustment
to (i) the number and type of Shares (or other securities) that thereafter may
be made the subject of Awards, (ii) the number and type of Shares (or other
securities) subject to outstanding Awards and (iii) the purchase or exercise
price with respect to any Award.

 

In the event that the Committee shall determine that an event other than an
equity restructuring, as defined above, affects the Shares such that an
adjustment is

 

5

--------------------------------------------------------------------------------


 

determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards,
(ii) the number and type of Shares (or other securities or other property)
subject to outstanding Awards and (iii) the purchase or exercise price with
respect to any Award.

 

It is intended that any adjustments contemplated by the preceding two paragraphs
be done in a manner consistent with Section 409A of the Code and (where
applicable) Section 424 of the Code.  The determination of the Committee as to
the foregoing adjustments, if any, shall be conclusive and binding on
Participants under this Plan.

 

(d)                                 Award Limitations Under the Plan.

 

(i)                                     Section 162(m) Limitation for Certain
Types of Awards.  No Participant may be granted Options, Stock Appreciation
Rights or any other Award or Awards under the Plan, the value of which Award or
Awards is based solely on an increase in the value of the Shares after the date
of grant of such Award or Awards, for more than 100,000 Shares (subject to
adjustment as provided in Section 4(c) of the Plan) in the aggregate in any
calendar year.  The foregoing annual limitation specifically applies to any
Award or Awards representing “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code.

 

(ii)                                  Section 162(m) Limitation for Performance
Awards.  No Participant may be granted Performance Awards in excess of 150,000
Shares (subject to adjustment as provided in Section 4(c) of the Plan) in the
aggregate in any calendar year.  This limitation does not apply to any Award
subject to the limitation contained in Section 4(d)(i) of the Plan.

 

(iii)                               Limitation on Awards Granted to Non-Employee
Directors.  Directors who are not also employees of the Company or an Affiliate
may not be granted Awards in the aggregate for more than 5% of the Shares
available for Awards under the Plan, subject to adjustment as provided in
Section 4(c) of the Plan.

 

(iv)                              Limitation on Incentive Stock Options.  The
number of Shares available for granting Incentive Stock Options under the Plan
shall not exceed 100,000, subject to adjustment as provided in Section 4(c) of
the Plan and subject to the provisions of Section 422 or 424 of the Code or any
successor provision.

 

Section 5.                                           Eligibility.

 

Any Eligible Person may be designated to be a Participant.  In determining which
Eligible Persons shall receive an Award and the terms of any Award, the
Committee may take into account the nature of the services provided by the
respective Eligible Persons, their present and potential contributions to the
success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such

 

6

--------------------------------------------------------------------------------


 

Affiliate is also a “subsidiary corporation” of the Company within the meaning
of Section 424(f) of the Code or any successor provision.

 

Section 6.                                           Awards.

 

(a)                                 Options.  The Committee may grant Options
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

(i)                                     Exercise Price.  The purchase price per
Share purchasable under an Option shall be determined by the Committee and shall
not be less than 100% of the Fair Market Value of a Share on the date of grant
of such Option; provided, however, that the Committee may designate a per share
exercise price below Fair Market Value on the date of grant if the Option is
granted in substitution for a stock option previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.

 

(ii)                                  Option Term.  The term of each Option
shall be fixed by the Committee but shall not be longer than 10 years from the
date of grant.

 

(iii)                               Time and Method of Exercise.  The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price) in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.

 

(b)                                 Stock Appreciation Rights.  The Committee
may grant Stock Appreciation Rights subject to the terms of the Plan and such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine.  A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right; provided,
however, that the Committee may designate a per share grant price below Fair
Market Value on the date of grant if the Stock Appreciation Right is granted in
substitution for a stock appreciation right previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.

 

(c)                                  Restricted Stock and Restricted Stock
Units.  The Committee may grant Awards of Restricted Stock and Restricted Stock
Units with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

(i)                                     Restrictions.  Shares of Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right or property with respect thereto), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.  The minimum vesting period of
such Awards shall be one year from the date of grant.  Notwithstanding the
foregoing, the Committee may permit

 

7

--------------------------------------------------------------------------------


 

acceleration of vesting of such Awards in the event of the Participant’s death,
disability or retirement or a change in control of the Company.

 

(ii)                                  Issuance and Delivery of Shares.  Any
Restricted Stock granted under the Plan shall be issued at the time such Awards
are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  Such certificate or certificates shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.  Shares representing
Restricted Stock that is no longer subject to restrictions shall be delivered to
the Participant promptly after the applicable restrictions lapse or are waived. 
In the case of Restricted Stock Units, no Shares shall be issued at the time
such Awards are granted.  Upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

 

(iii)                               Forfeiture.  Except as otherwise determined
by the Committee, upon a Participant’s termination of employment or resignation
or removal as a Director (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.

 

(d)                                 Dividend Equivalents.  The Committee may
grant Dividend Equivalents under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of any cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee.  Subject to the terms
of the Plan, such Dividend Equivalents may have such terms and conditions as the
Committee shall determine.  In no event shall Dividend Equivalents be granted
with respect to Options or Stock Appreciation Rights.  In addition, Dividend
Equivalents granted with respect to a Performance Award shall not be distributed
during the performance period or to the extent any such Performance Award is
otherwise unearned.

 

(e)                                  Performance Awards.  The Committee may
grant Performance Awards denominated in Shares that may be settled or payable in
Shares (including, without limitation, Restricted Stock or Restricted Stock
Units) or cash.  Performance Awards granted to Participants who may be “covered
employees” under Section 162(m) of the Code are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m). 
Performance Awards shall, to the extent required by Section 162(m), be
conditioned solely on the achievement of one or more objective Performance
Goals, and such Performance Goals shall be established by the Committee within
the time period prescribed by, and shall otherwise comply with the requirements
of, Section 162(m).  Subject to the terms of the Plan and any applicable Award
Agreement, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award, and any other terms and conditions of any Performance Award
shall be determined by the Committee.  The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Performance Awards to

 

8

--------------------------------------------------------------------------------


 

the extent required by Section 162(m).  With respect to covered employees,
Performance Awards issued under the Plan are intended to avoid loss of the
deduction referred to in paragraph (1) of Section 162(m) of the Code or any
successor section thereto.

 

(f)                                   Other Stock-Based Awards.  The Committee
may grant such other Awards that are denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan.  The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement.  Shares, or other securities
delivered pursuant to a purchase right granted under this Section 6(f), shall be
purchased for consideration having a value equal to at least 100% of the Fair
Market Value of such Shares or other securities on the date the purchase right
is granted.

 

(g)                                  General.

 

(i)                                     Consideration for Awards.  Awards may be
granted for no cash consideration or for any cash or other consideration as may
be determined by the Committee or required by applicable law.

 

(ii)                                  Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate. 
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

 

(iii)                               Forms of Payment under Awards.  Subject to
the terms of the Plan and of any applicable Award Agreement, payments or
transfers to be made by the Company or an Affiliate upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee shall
determine (including, without limitation, cash, Shares, other securities, other
Awards or other property, or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
in accordance with rules and procedures established by the Committee.  Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

 

(iv)                              Term of Awards.  The term of each Award shall
be for a period not longer than 10 years from the date of grant.

 

(v)                                 Limits on Transfer of Awards.  No Award and
no right under any such Award shall be transferable by a Participant other than
(1) by will or by the laws of descent and distribution or (2) by transfer of an
Award back to the Company, including a transfer of an Award (but not any Stock
Options) to the Company in connection with a deferral election under a Company
deferred compensation plan.  The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.  Each Award under the Plan or right under any such Award
shall be exercisable during the

 

9

--------------------------------------------------------------------------------


 

Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  No Award
or right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Affiliate.

 

(vi)                              Restrictions; Securities Exchange Listing. 
All Shares or other securities delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.  If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.

 

Section 7.                                           Amendment and Termination;
Corrections.

 

(a)                                 Amendments to the Plan.  The Board of
Directors of the Company may amend, alter, suspend, discontinue or terminate the
Plan; provided, however, that, notwithstanding any other provision of the Plan
or any Award Agreement, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan that:

 

(i)                                     requires stockholder approval under the
rules or regulations of the Securities and Exchange Commission, the New York
Stock Exchange, any other securities exchange or the Financial Industry
Regulatory Authority, Inc. that are applicable to the Company;

 

(ii)                                  increases the number of shares authorized
under the Plan as specified in Section 4(a) of the Plan;

 

(iii)                               increases the number of shares subject to
the limitations contained in Section 4(d) of the Plan;

 

(iv)                              permits repricing, cancellation and
replacement, or exchange of Options or Stock Appreciation Rights which are
prohibited by Section 3(a)(v) of the Plan;

 

(v)                                 permits the award of Options or Stock
Appreciation Rights at a price less than 100% of the Fair Market Value of a
Share on the date of grant of such Option or Stock Appreciation Right, contrary
to the provisions of Sections 6(a)(i) and 6(b) of the Plan; or

 

(vi)                              would cause Section 162(m) of the Code to
become unavailable with respect to the Plan.

 

(b)                                 Amendments to Awards.  Subject to the
provisions of the Plan, the Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively.  Except
as otherwise provided in the Plan, the Committee may amend, alter, suspend,
discontinue or terminate any outstanding Award, prospectively or retroactively,
but no such action may adversely affect the rights of the holder of such Award
without the consent of the Participant or holder or beneficiary thereof.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Correction of Defects, Omissions and
Inconsistencies.  The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award or Award Agreement in
the manner and to the extent it shall deem desirable to implement or maintain
the effectiveness of the Plan.

 

Section 8.                                           Tax Withholding.

 

The Company may take such action as it deems appropriate to withhold or collect
from a Participant the applicable federal, state, local or foreign payroll,
withholding, income or other taxes that are required to be withheld or collected
by the Company upon the grant, exercise, vesting or payment of an Award.  The
Committee may require the Company to withhold Shares having a Fair Market Value
equal to the amount necessary to satisfy the Company’s minimum statutory
withholding requirements upon the grant, exercise, vesting or payment of an
Award from Shares that otherwise would have been delivered to a Participant. 
The Committee may, subject to any terms and conditions that the Committee may
adopt, permit a Participant to elect to pay all or a portion of the minimum
statutory withholding taxes by (a) having the Company withhold Shares otherwise
to be delivered upon the grant, exercise, vesting or payment of an Award with a
Fair Market Value equal to the amount of such taxes, (b) delivering to the
Company Shares other than Shares issuable upon the grant, exercise, vesting or
payment of an Award with a Fair Market Value equal to the amount of such taxes
or (c) paying cash.  Any such election must be made on or before the date that
the amount of tax to be withheld is determined.

 

Section 9.                                           General Provisions.

 

(a)                                 No Rights to Awards.  No Eligible Person,
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Eligible
Persons, Participants or holders or beneficiaries of Awards under the Plan.  The
terms and conditions of Awards need not be the same with respect to any
Participant or with respect to different Participants.

 

(b)                                 Award Agreements.  No Participant shall have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Company and, if
requested by the Company, signed by the Participant.

 

(c)                                  No Rights of Stockholders.  Except with
respect to Restricted Stock and (if applicable) Other Stock-Based Awards,
neither a Participant nor the Participant’s legal representative shall be, or
have any of the rights and privileges of, a stockholder of the Company with
respect to any Shares issuable upon the exercise or payment of any Award, in
whole or in part, unless and until the Shares have been issued.

 

(d)                                 No Limit on Other Compensation Plans or
Arrangements.  Nothing contained in the Plan shall prevent the Company or any
Affiliate from adopting or continuing in effect other or additional compensation
plans or arrangements.

 

(e)                                  No Right to Employment or Directorship. 
The grant of an Award shall not be construed as giving a Participant the right
to be retained as an employee of the Company or any Affiliate, or a Director to
be retained as a Director, nor will it affect in any way the right of the
Company or an Affiliate to terminate a Participant’s employment at any time,
with or without cause.  In addition, the Company or an Affiliate may at any time

 

11

--------------------------------------------------------------------------------


 

dismiss a Participant from employment free from any liability or any claim under
the Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.

 

(f)                                   Company Policies.  All Awards granted
under the Plan shall be subject to any applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Company from time to time.

 

(g)                                  Governing Law.  The internal law, and not
the law of conflicts, of the State of Delaware, shall govern all questions
concerning the validity, construction and effect of the Plan or any Award, and
any rules and regulations relating to the Plan or any Award.  In addition, it is
the intent of the Company that the Plan and applicable Awards under the Plan
comply with the applicable provisions of Sections 162(m) and 422 of the Code. 
To the extent that any legal requirement of Section 16 of the Exchange Act or
Section 162(m) or 422 of the Code as set forth in the Plan ceases to be required
under Section 16 of the Exchange Act or Section 162(m) or 422 of the Code, that
Plan provision shall cease to apply.

 

(h)                                 Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or the Award, such provision shall be stricken as
to such jurisdiction or Award, and the remainder of the Plan or any such Award
shall remain in full force and effect.

 

(i)                                     No Trust or Fund Created.  Neither the
Plan nor any Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person.  To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or any Affiliate.

 

(j)                                    Securities Matters.  The Company shall
not be required to deliver any Shares until the requirements of any federal or
state securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

 

(k)                                 No Fractional Shares.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Share or whether such fractional Share or any rights thereto shall be canceled,
terminated or otherwise eliminated.

 

(l)                                     Compliance with Code Section 409A.  The
Plan is intended to comply with the requirements of Section 409A of the Code, to
the extent applicable.  All Award Agreements shall be construed and administered
such that the Award either (i) qualifies for an exemption from the requirements
of Section 409A of the Code or (ii) satisfies the requirements of Section 409A
of the Code.  If an Award is subject to Section 409A of the Code, (I) payment,
distribution or settlement, as applicable, shall only be made in a manner and
upon an event permitted under Section 409A of the Code, (II) payment,
distribution or settlement, as applicable, to be made upon a termination of
employment shall only be made upon a “separation from service” under
Section 409A of the Code, and (III) in no event shall

 

12

--------------------------------------------------------------------------------


 

a Participant, directly or indirectly, designate the calendar year in which a
payment, distribution or settlement, as applicable, is made except in accordance
with Section 409A of the Code.  Notwithstanding anything in this Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee,”
within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees, on the date of his or her
“separation from service”, within the meaning of Section 409A of the Code, the
distribution, payment or settlement, as applicable, of all of Participant’s
Awards that are both (i) subject to Section 409A of the Code and
(ii) distributable, payable or settleable, as appropriate, on account of a
separation from service, shall be postponed for six months following the date of
the Participant’s separation from service. If a distribution, payment or
settlement, as applicable, is delayed pursuant to this paragraph, the
distribution, payment or settlement, as applicable, shall be made within the
30-day period following the first business day of the seventh month following
the Participant’s separation from service; provided that if the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. This distribution, payment or settlement, as
applicable, shall include the cumulative amount of any amount that could not be
paid or provided during such period.  To the extent that any provision of the
Plan or an Award Agreement would cause a conflict with the requirements of
Section 409A of the Code, or would cause the administration of the Plan or an
Award to fail to satisfy the requirements of Section 409A of the Code, such
provision shall be deemed amended to the extent practicable to avoid adverse tax
consequences under Section 409A of the Code for the Participant (including his
or her beneficiaries).  Notwithstanding any provision in this Plan to the
contrary, neither the Company nor the Committee shall have any liability to any
person in the event such Section 409A of the Code applies to any Award in a
manner that results in adverse tax consequences for the Participant or any of
his or her beneficiaries.

 

(m)                             Headings.  Headings are given to the Sections
and subsections of the Plan solely as a convenience to facilitate reference. 
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.

 

Section 10.                                    Effective Date of the Plan.

 

The Plan became effective on August 2, 2005 upon approval by the stockholders of
the Company at the annual meeting of stockholders.  The Plan was subsequently
amended and restated as of July 31, 2007, and August 4, 2009, upon approval by
the stockholders of the Company at the applicable annual meeting of
stockholders.  The Plan, as further amended and restated, shall be subject to
approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on August 7, 2012 and this amended and
restated Plan shall be effective as of the date of such stockholder approval. 
Any amendments to the Plan that require stockholder approval pursuant to
Section 7(a) of the Plan shall be effective as of the date of stockholder
approval of such amendments.

 

Section 11.                                    Term of the Plan.

 

The Plan shall terminate at midnight on August 1, 2015, unless terminated before
then by the Board.  Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the
Plan.  After the termination of this Plan either upon such stated expiration
date or its earlier termination by the Board, no additional Awards

 

13

--------------------------------------------------------------------------------


 

may be granted under this Plan, but previously granted Awards (and the authority
of the Committee with respect thereto, including the authority to amend such
Awards) shall remain outstanding in accordance with their applicable terms and
conditions (and the terms and conditions of the Plan, which shall continue to
apply to such Awards as long as they remain outstanding).

 

14

--------------------------------------------------------------------------------